           Case 2:18-cv-01800-JLR-BAT Document 136 Filed 12/29/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8
     DANIEL JAY PEREZ,
 9
                                 Plaintiff,                 CASE NO. 2:18-cv-01800-JLR-BAT
10                                                          ORDER DENYING MOTION TO
             v.
                                                            SUBSTITUTE DEFENDANT GAGE
11
     CALVIN COGBURN, et al.,
12
                                 Defendants.
13
            Plaintiff moves to substitute defendant Gage due to death or separation from office, and
14
     requests Dr. Gage's estate and Department of Corrections Secretary Sinclair be substituted in his
15
     place. Dkt. 126.
16
            The motion to substitute Dr. Gage's estate for personal claims against him is premature
17
     because Dr. Gage has not died. See Dkt. 132-33. Also, defendants are correct that claims against
18
     Dr. Gage alleging violations in his official capacity would pass onto the individual who holds Dr.
19
     Gage's prior position as the chief of psychiatry, not Mr. Sinclair.
20
            The Court thus ORDERS:
21
            (1)     The motion to substitute, Dkt. 126, is DENIED.
22
            (2)     If Dr. Gage dies, defendants should promptly file notice so plaintiff can file the
23
     appropriate motion to substitute defendant Gage.


     ORDER DENYING MOTION TO
     SUBSTITUTE DEFENDANT GAGE - 1
         Case 2:18-cv-01800-JLR-BAT Document 136 Filed 12/29/20 Page 2 of 2




 1        (3)   The Clerk shall provide a copy of this order to the parties.

 2        DATED this 29th day of December 2020.

 3

 4                                                       A
                                                      BRIAN A. TSUCHIDA
 5                                                    United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION TO
     SUBSTITUTE DEFENDANT GAGE - 2
